Citation Nr: 9936032	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-05 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 2, 1996, 
for a grant of secondary service connection for frostbite 
neuropathy of both feet and assignment of separate 
compensable disability evaluations for frostbite neuropathy 
of both feet.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a hearing officer's decision in November 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The date of claim of entitlement to service connection 
for frostbite neuropathy of the feet secondary to residuals 
of bilateral trenchfoot was July 2, 1996.  

2.  The date of claim of entitlement to separate compensable 
evaluations for frostbite neuropathy of the feet was July 2, 
1996.  

3.  Entitlement to secondary service connection for frostbite 
neuropathy of the feet did not arise prior to July 2, 1996.  

4.  It was not factually ascertainable prior to July 2, 1996, 
that entitlement to separate compensate ratings for frostbite 
neuropathy had arisen.  


CONCLUSION OF LAW

An effective date earlier than July 2, 1996, for a grant of 
secondary service connection for frostbite neuropathy of both 
feet and assignment of separate compensable disability 
evaluations for frostbite neuropathy of both feet is not 
warranted.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that the effective date for a grant 
of secondary service connection and separate compensable 
ratings for frostbite neuropathy of the feet should be in 
1975, when a rating decision increased the evaluation of 
service-connected bilateral trenchfoot from 20 percent to 
30 percent.  He has stated that he has had frostbite 
neuropathy of the feet since a cold injury in 1944 during 
World War II and that he had neuropathy in August 1975, when 
he underwent a VA medical examination.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred, if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  

In the veteran's case, the record discloses that on July 2, 
1996, he was seen at a VA medical facility.  At that time, he 
complained of a constant ache in both feet, with paresthesias 
and loss of sensation.  The diagnosis was history of 
trenchfoot, with residual paresthesias.  Also on July 2, 
1996, a statement was received by the RO from the veteran, in 
which he asserted a claim of entitlement to an increased 
evaluation for residuals of frozen feet.  The Board finds 
that the date of claim for an increased rating for service-
connected bilateral trenchfoot was July 2, 1996.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  The question thus 
arises as to when entitlement to secondary service connection 
for frostbite neuropathy of the feet arose in the veteran's 
case.  Such entitlement did not arise, the Board finds, until 
there was a diagnosis of such neuropathy.  

As noted above, a VA physician found the veteran to have 
paresthesias of the feet on July 2, 1996, the date of his 
claim for an increased rating for service-connected bilateral 
trenchfoot.  In July 1997, Maurice Levy, D.P.M., a private 
podiatrist, reported that the veteran had been his patient 
for about 15 years, and he had neuropathy of the feet, 
associated with frostbite.  At a VA arteries and veins 
examination in October 1997, the examiner noted that the 
veteran's history of a sympathectomy performed in April 1944 
indicated severe cold exposure causing frostbite neuropathy 
of the feet.  

However, the record discloses that there was not a diagnosis 
of frostbite neuropathy of the feet prior to July 2, 1996.  
The veteran's service medical records were negative for a 
diagnosis of neuropathy, as were reports of VA examinations 
in May 1946, June 1948, July 1950, and August 1975.  At the 
examination in August 1975, the diagnosis was postoperative 
left lumbar sympathectomy, residuals of trench feet, worse on 
the left.  38 C.F.R. § 4.124(a), Diagnostic Code 8521 
provides that a 10 percent evaluation is warranted for mild, 
incomplete paralysis of the common peroneal nerve, which was 
not shown in the veteran's case earlier than July 2, 1996.  
The Board concludes that entitlement to secondary service 
connection for frostbite neuropathy of the feet did not arise 
earlier than July 2, 1996.  

As no physician or podiatrist had reported the presence of 
neuropathy of the feet as a residual of frostbite prior to 
July 2, 1996, it was not, the Board finds, factually 
ascertainable prior to July 2, 1996, that an increase in 
disability had occurred.  Therefore, the Board concludes that 
entitlement to an earlier effective date for the grant of 
secondary service connection and assignment of separate 
compensable ratings for frostbite neuropathy of the feet is 
not established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than July 2, 1996, for a grant of 
secondary service connection for frostbite neuropathy of both 
feet and assignment of separate compensable disability 
evaluations for frostbite neuropathy of both feet is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

